Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding the prior rejection of the claims under 35 USC 103 in view of Tong and Sato, Applicant submits that neither Tong nor Sato disclose “generating, by the computing system, an instruction to change the balance of the account of the user in response to the transaction, (ii) performing, by the computing system, consensus sorting on the blockchain transaction and the instruction to change the balance of the account; performing, by the computing system, data storage verification on the plurality of parallel blockchain transactions and the instructions...” The Examiner respectfully disagrees. 
Paragraphs 0031, 0037, and 0039 of Tong disclose generating a conflict list and determining if the pending transactions are valid or not according to said list. If no conflicts exist within the transactions’ conflict lists, then the transaction is deemed valid and is written to the blockchain. As is obvious via the disclosure of Tong and to one of ordinary skill in the art, writing the transactions to the blockchain would require generation of a computer instruction and the action of writing the transaction to the blockchain would subsequently change the balance of the user’s account. Therefore, Tong discloses generating an instruction to change the balance of the account of the user.
Furthermore, paragraph 0051 of Tong discloses, “The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols.” While Fig. 1E and paragraph 0047 disclose determining if pending transactions yet to be written are still 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 11 recites, “A non-transitory computer-readable medium storing one or more instructions that, when executed by a computer system, causes the computer system to...” However, claim 11 further recites, “receiving, by a computing system...” It is unclear whether the “computer system” executing the stored instructions of the preamble is the same system as the “computing system” recited in the limitations of the claims. Therefore, the scope of claim 11 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 35 is also rejected due to its dependence on at least claim 11.
Claim 21 recites, “A computer-implemented system, comprising: one or more computers; and one or more computer memory devices...storing one or more instructions that, when executed by the one or more computers, perform...” However, claim 21 further recites, a computing system...” It is unclear whether the “one or more computers” recited in the preamble are the same as (or components of) the “computing system” recited in the limitations of the claims. Therefore, the scope of claim 21 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 36 is also rejected due to its dependence on at least claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 21, and 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong et al. (US 2020/0052884; hereinafter Tong).
Regarding claims 1, 11, and 21, Tong discloses: A computer-implemented method, system, and non-transitory computer-readable storage medium for avoiding double-spending in blockchain transactions of a read-write set-model-based blockchain comprising (0044, 0052-0054, 0058):
receiving, by a computing system, instructions to execute a plurality of parallel blockchain transactions (0026, 0028-0029, 0039);
for each blockchain transaction of the plurality of parallel blockchain transactions (i) pre-executing, by the computing system, a smart contract associated with the blockchain transaction and performing a logical verification on the blockchain transaction that initially validates that a balance of an account of a user is greater than or equal to an amount of blockchain assets being deducted from the balance of the account of the user by the blockchain transaction (Fig. 1B, Fig. 6A, 0025, 0028-0029, 0039, 0048, 0051), wherein pre-executing the smart contract comprises generating, by the computing system, an instruction to change the balance of the account of the user in response to the transaction (0028-0029, 0031, 0037, 0039), and
(ii) performing, by the computing system, consensus sorting on the blockchain transaction and the instruction to change the balance of the account (0048, 0050-0051);
performing, by the computing system, data storage verification on the plurality of parallel blockchain transactions and the instructions, wherein performing data storage verification comprises determining, by the computing system, that the balance of the account of the user is greater than or equal to a spending amount in a first instruction corresponding to a first blockchain transaction of the plurality of parallel blockchain transactions (Fig. 1B, Fig. 1E, 0028-0029, 0031-0032, 0039, 0041-0043, 0047),
modifying, by the computing system, the balance of the account of the user according to the first instruction (0028-0029, 0038), and
determining, by the computing system, whether the balance of the account of the user is greater than or equal to a spending amount in a second instruction corresponding to a second blockchain transaction of the plurality of parallel blockchain transactions (Fig. 1B, Fig. 1E, 0028-0029, 0031-0032, 0038-0039, 0041-0043, 0047);
and forwarding, by the computing system, the first blockchain transaction to at least one further computing system acting as a consensus node (Fig. 2B, 0048, 0050-0051, 0059).
Regarding claims 34-36, Tong discloses all the limitations of claims 1, 11, and 21. Tong further discloses: wherein performing data storage verification further comprises; determining, by the computing system, that the balance of the account of the user is greater than or equal to the spending amount in the second instruction corresponding to the second blockchain transaction of the plurality of parallel blockchain transactions (Fig. 1B, Fig. 1E, 0028-0029, 0031-0032, 0038-0039, 0041-0043, 0047); and,
modifying, by the computing system, the balance of the account of the user according to the second instruction (0028-0029, 0038).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Motylinski et al. (US 2020/0074424) discloses systems and methods for validating blockchain transactions in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685